DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12, 14, 17-22 - Invention I (apparatus), Species I for lever winder (fig6), Species I for tensioning mechanism (figs3-5), Species II for motor (fig9), in the reply filed on 10/19/2020 is acknowledged.
Therefore, Claims 13, 15-16, 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claimed limitations, a brake caliper being mounted “circumferentially about a periphery of the disc brake rotor” of claims 2 and 18, “a pulling rope guide” of claims 10 and 21, “a pulling rope guide support” of claim 11, and “a hinge” of claims 12 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification
The specification is objected to because reference characters "60" and "62" have both been used to designate “a tow hitch” (i.e. para[0024]).  Appropriate correction is required.
The specification is objected to because reference character “60” has been used to designate both “a tow hitch” and a hollow cavity” (i.e. para[0024]). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a braking mechanism … configured for controlling tension in the rope” in claim 1 and “a braking mechanism … configured for tensioning the rope” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite “a frame” upon which the apparatus is mounted and “a protruding hitch portion”.  However, such claimed limitations make the scope of the claim indefinite. It is not clear how “The apparatus” can comprise “a frame” and be mounted upon the frame. In other words, if “the apparatus” comprises a frame as a structural limitation of the apparatus, it is not clear how the apparatus can be mounted upon the frame. A review of the originally filed specification and drawings (i.e. figure4) shows that the pulling rope reel, the shaft, and the braking mechanism are mounted upon a frame. For examination purposes, claims 6 and 8 are each interpreted as below:
Claim 6: The apparatus according to claim 1, further comprising: 
a frame [[upon which the apparatus is mounted]]; and 
;
wherein the pulling rope reel, the shaft, and the braking mechanism are mounted upon the frame.
Claim 8: The apparatus according to claim 2, further comprising: 
a frame [[upon which the apparatus is mounted]]; and 
a protruding hitch portion;
wherein the pulling rope reel, the shaft, and the braking mechanism are mounted upon the frame.
Claim 7 recites that the apparatus according to claim 6 further comprises “a vehicle having a receiver hitch” into which the protruding hitch portion inserts. However, the metes and bounds of the claim are unclear. It is not clear whether a vehicle is a positive structural limitation of the apparatus or if a vehicle is an intend use which the apparatus is configured to be or capable of being used together. A review of the originally filed specification and drawings show that a vehicle is not a structural part of the apparatus. Rather, the originally filed specification (i.e. para[0022], “Tensioning mechanism 34 may be securely attached to wheeled vehicle…”, “Wheeled vehicle 36 may be a car, pickup truck, …”) and drawings (i.e. figure1) show that a vehicle having a receiver hitch is an intended use where the protruding hitch portion is configured to be inserted therewithin. For examination purposes, “a vehicle having a receiver hitch” is interpreted as an intended use where it is only required for the protruding hitch portion is capable of being inserted into a receiver hitch of a vehicle. In other words, it is assumed that if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 9 recites that the apparatus according to claim 6 further comprises “a vehicle receiver hitch” into which the protruding hitch portion is insertable. However, the metes and bounds of the claim are unclear. It is not clear whether a vehicle receiver hitch is a positive structural limitation of the apparatus or if a vehicle receiver hitch is an intend use which the apparatus is configured to be or capable of being used together. A review of the originally filed 
Claim 14 recites “a frame” upon which the apparatus is mounted.  However, such claimed limitations make the scope of the claim indefinite. It is not clear how “The apparatus” can comprise “a frame” and be mounted upon the frame. In other words, if “the apparatus” comprises a frame as a structural limitation of the apparatus, it is not clear how the apparatus can be mounted upon the frame. A review of the originally filed specification and drawings (i.e. figure4) shows that the pulling rope reel, the shaft, and the braking mechanism are mounted upon a frame. For examination purposes, claim 14 is interpreted as below:
Claim 14: The apparatus according to claim 1, further comprising: 
a frame [[upon which the apparatus is mounted]]; and 
a mechanical level winder connected to the frame;
wherein the pulling rope reel, the shaft, and the braking mechanism are mounted upon the frame.
Claim 22 recites “the pulling rope guide support” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 21 (which upon claim 22 depends) recites “a pulling rope guide” in line 2. It is not clear whether “the pulling rope guide support” refers to “a pulling rope guide” or if they are separate and distinct from each other. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stum (3,650,492) as evidenced by Lee (RE. 31,810).
Regarding claim 1, as seen in Fig 4, Stum (‘492) discloses an apparatus (abstract), the apparatus comprising: a pulling rope reel 25 (col.1 line60; It is noted that the pulling rope reel 25 is a commonly shared structural limitation in both embodiments of Stum) including a cylinder 26 (col.1 line60; It is noted that the cylinder 26 is a commonly shared structural limitation in both embodiments of Stum) around which a rope is wound; a shaft 19 (col.1 lines52-53; It is noted that the shaft 19 is a commonly shared structural limitation in both embodiments of Stum) that longitudinally connects to the pulling rope reel 25 (fig4). It is noted that as set forth under 35 U.S.C. 112(f), a braking mechanism interpreted as a combination of a disc brake rotor, a disc brake caliper, and a brake lever or equivalents thereof. 

It is noted that the preamble of claim 1 comprises language drawn to a rope attached to an unmanned aerial device that flies above a surface of the Earth, but the body of the claim does not positively recite those structures as part of the apparatus; the rope and the unmanned aerial device are recited as intended uses. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the apparatus of Stum comprises each and every positively recited structural limitations, therefore, the apparatus of Stum is capable of performing the recited intended use, controlling tension in a rope when the rope is attached to an unmanned aerial device that flies above a surface of the Earth. 

Regarding claim 2¸ Stum as evidenced by Lee teaches the apparatus according to claim 1. As aforementioned, Stum discloses wherein said braking mechanism comprises: the disc brake rotor 78 that is mounted to the shaft 19 (col.2 line64); the brake caliper 79 (col.2 line66) that is mounted circumferentially about a periphery of the disc brake rotor 78 (fig4); and the brake lever 47 that is movable to control movement of the brake caliper 79 against the disc brake rotor 78 (also as evidenced by Lee; col.4 lines25-27, 33-35, col.5 line14; figs2-3).
Regarding claim 6, Stum as evidenced by Lee teaches the apparatus according to claim 1, further comprising: a frame 12 (col.1 line46; It is noted that the frame 12 is a commonly shared structural limitation in both embodiments of Stum); and a protruding hitch portion 16 (col.1 line47; figs1-2; It is noted that the protruding hitch portion 16 is a commonly shared structural limitation in both embodiments of Stum) that protrudes from the frame 12; wherein the pulling rope reel 25, the shaft 19, and the braking mechanism (fig4) are mounted upon the frame 12 (figs1,4; The frame, the pulling rope reel, and the shaft are commonly shared structural limitations in both embodiments of Stum).
Regarding claim 7¸ Stum as evidenced by Lee teaches the apparatus according to claim 6. As set forth in 35 U.S.C. 112(b) above, a vehicle having a receiver hitch is interpreted as an intended use and it is only required for the protruding hitch portion to be capable of performing the intended use (here, being inserted into the receiver hitch of the vehicle). Stum discloses that the protruding hitch portion 16 (figs1-2) is provided so the apparatus may be moved by various types of powered or tractor equipment (col.1 lines47-51).
Regarding claim 8¸ Stum as evidenced by Lee teaches the apparatus according to claim 2, further comprising a frame 12 (col.1 line46; It is noted that the frame 12 is a commonly shared structural limitation in both embodiments of Stum); and a protruding hitch portion 16 (col.1 line47; figs1-2; It is noted that the protruding hitch portion 16 is a commonly shared structural limitation in both embodiments of Stum); wherein the pulling rope reel 25, the shaft 19, and the braking mechanism (fig4) are mounted upon the frame 12 (figs1,4; The frame, the 
Regarding claim 9¸ Stum as evidenced by Lee the apparatus according to claim 8.  As set forth in 35 U.S.C. 112(b) above, a vehicle receiver hitch is interpreted as an intended use and it is only required for the protruding hitch portion to be capable of performing the intended use (here, being insertable into the vehicle receiver hitch). Stum discloses that the protruding hitch portion 16 (figs1-2) is provided so the apparatus may be moved by various types of powered or tractor equipment (col.1 lines47-51).
Regarding claim 10¸ Stum as evidenced by Lee the apparatus according to claim 2, further comprising: a pulling rope guide 51 (col.2 lines36-38; It is noted that the pulling rope guide 51 is a commonly shared structural limitation in both embodiments of Stum) through which the rope is threaded (col.2 lines40-42).
Regarding claim 14¸ Stum as evidenced by Lee the apparatus according to claim 1, further comprising: a frame 12 (col.1 line46; It is noted that the frame 12 is a commonly shared structural limitation in both embodiments of Stum); and a mechanical level winder (“a level wind mechanism”; col.2 lines36-41; It is noted that the mechanical level winder is a commonly shared structural limitation in both embodiments of Stum) connected to the frame 12; wherein the pulling rope reel 25, the shaft 19, and the braking mechanism (fig4) are mounted upon the frame 12 (figs1,4; The frame, the pulling rope reel, and the shaft are commonly shared structural limitations in both embodiments of Stum).
Regarding claim 17, as seen in Fig 4, Stum (‘492) discloses an apparatus (abstract), the apparatus comprising: a pulling rope reel 25 (col.1 line60; It is noted that the pulling rope reel 25 is a commonly shared structural limitation in both embodiments of Stum) including a cylinder 26 (col.1 line60; It is noted that the cylinder 26 is a commonly shared structural limitation in both embodiments of Stum) around which a rope is wound; a shaft 19 (col.1 lines52-53; It is noted that the shaft 19 is a commonly shared structural limitation in both 
Stum further discloses a use of a disc brake rotor 78 (fig4; col.2 lines63-64) and a brake caliper 79 (col.2 line66) mounted proximate the pulling rope reel 25 configured for controlling tension in the rope (col.2 lines63-67). Although Stum does not explicitly disclose a use of a brake lever for the brake caliper 79, it would be obvious to one of ordinary skill in the art that the brake caliper would necessarily have to be actuated to function as intended. In a first embodiment using a different brake mechanism (including sprockets, chains, etc.; fig1), Stum teaches using a brake lever 47 to actuate and apply a brake power (col.2 line9) to the different brake mechanism of fig 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the brake lever 47 of Stum to provide a braking force to the brake caliper 79 of Stum as a known element to obtain a predictable result of braking.  The use of a brake lever to actuate the brake caliper is further evidenced by Lee (a brake lever 118, col.5 line14, figs2-3, to provide a braking force to a brake caliper 25, figs2-3, col.4 lines25-27, 33-35, via a control cable 93, col.5 line3; col.4 lines33-35). 
It is noted that the preamble of claim 17 comprises language drawn to a rope attached to an airborne unmanned aerial device, but the body of the claim does not positively recite those structures as part of the apparatus; the rope and the airborne unmanned aerial device are 
Regarding claim 18¸ Stum as evidenced by Lee teaches the apparatus according to claim 17. As aforementioned, Stum discloses wherein said braking mechanism comprises: the disc brake rotor 78 that is mounted to the shaft 19 (col.2 line64); the brake caliper 79 (col.2 line66) that is mounted circumferentially about a periphery of the disc brake rotor 78 (fig4); and the brake lever 47 that is movable to control movement of the brake caliper 79 against the disc brake rotor 78 (also as evidenced by Lee; col.4 lines25-27, 33-35, col.5 line14; figs2-3).
Regarding claim 20¸ Stum as evidenced by Lee teaches the apparatus according to claim 18, further comprising: a frame 12 (col.1 line46; It is noted that the frame 12 is a commonly shared structural limitation in both embodiments of Stum), wherein the protruding hitch portion 16 protrudes from the frame 12 (figs1-2).
Regarding claim 21¸ Stum as evidenced by Lee teaches the apparatus according to claim 18, further comprising: a pulling rope guide 51 (col.2 lines36-38; It is noted that the pulling rope guide 51 is a commonly shared structural limitation in both embodiments of Stum) mounted to a frame 12 (col.1 line46; It is noted that the frame 12 is a commonly shared structural limitation in both embodiments of Stum) and through which the rope is threaded (col.2 lines40-42).

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stum (3,650,492) as evidenced by Lee (RE. 31,810) in further view of Logan (US 2018/0312211 A1).
Regarding claim 3¸ Stum as evidenced by Lee teaches the apparatus according to claim 2. Stum as evidenced by Lee teaches that the brake lever is used to control braking of the brake caliper by operating the brake caliper (col.2 lines65-66) thus the disc brake rotor; however does not explicitly show how the brake caliper is being controlled. It is noted that the different embodiment (fig1) of Stum teaches a use of a line 48,49 (col.2 lines9-10) for controlling braking of the different braking mechanism, the line 48,49 having a first end attached to the brake lever 74 (col.2 lines9-10; via a brake cylinder 46; fig1) and a second end attached to the element 43,44 (parts of the braking mechanism; fig1).  Logan (‘211) teaches that a brake cable can by any suitable brake cable, hydraulic line, or the like configured to transfer actuation between a brake lever and the braking mechanism (para[0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either control hydraulic line or a control cable, as taught by Logan, for the purpose of effectively controlling a braking mechanism.  Although Stum as modified by Logan does not explicitly disclose that one end of the control cable is attached the brake caliper, it would be obvious to one of ordinary skill in the art that one end of the control cable would necessarily have to be attached to the brake caliper to transmit the braking force to the control cable to be actuated to function as intended. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach one end of the control cable to the brake caliper to provide a braking force to the brake caliper for the brake caliper to operate also as evidenced by Lee (one end of the control line 93 is attached to the brake lever 118 and the other end of the control line 93 is attached to the caliper 25; figs2-3).
Regarding claim 19, Stum as evidenced by Lee teaches the apparatus according to claim 18. Stum as evidenced by Lee teaches that the brake lever is used to control braking of .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stum (3,650,492) as evidenced by Lee (RE. 31,810) in further view of Simon (US 7,820,928 B2).
Regarding claim 4¸ Stum as evidenced by Lee teaches the apparatus according to claim 2, however, does not disclose a use of a handlebar wherein the brake lever is mounted. Simon (‘928) teaches a use of a handlebar 7 with a lever 8 mounted thereon (fig1, col.2 lines2-3) in similar design and operation to brake levers and brake cables that are used on bicycles 
Regarding claim 5, the combination of Stum as evidenced by Lee and Simon teaches the apparatus according to claim 4, wherein the brake lever (equivalent to the lever 8 of Simon) is operable with a human hand (Simon, the lever 8 is mounted to the handlebar 7; col.3 lines21-23).

Claims 11-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stum (3,650,492) as evidenced by Lee (RE. 31,810) in further view of Laughlin, Jr. (US 6,276,503 B1).
Regarding claim 11, Stum as evidenced by Lee teaches the apparatus according to claim 2. Stum further discloses a pulling rope guide support 51 (col.2 lines36-38; It is noted that the pulling rope guide support 51 is a commonly shared structural limitation in both embodiments of Stum) that is adjustable (col.2 lines39-40, “moved to alternate positions to change the placement”). However, Stum does not explicitly disclose in which direction the pulling rope guide support 51 is adjustable. It is noted that Stum discloses that the pulling rope guide support 51 is mounted on a pivot shaft 52 (col.2 lines37-40). Laughlin, Jr. (‘503) teaches a use of a hinge assembly 64 (col.5 line10) and a telescopic shaft 52,54 (col.4 line66 - col.5 line2) to adjust a rope guide support 60 (figs3,6) to change its position vertically (fig6; by rotating; col.5 lines13-14) and toward and away from a cylinder 14 (fig3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stum to enable the pulling rope guide support to be adjusted vertically and toward and away from the cylinder, as taught by Laughlin, Jr., for the purpose of enabling the pulling rope guide support to 
Regarding claim 12¸ the combination of Stum as evidenced by Lee and Laughlin, Jr. teaches the apparatus according to claim 11, wherein a hinge 64 (Laughlin, Jr.; col.5 line10 - as set forth in the rejection for claim 11 above) is used to adjust the pulling rope guide support 51 (Stum).
Regarding claim 22, Stum as evidenced by Lee teaches the apparatus according to claim 21. Stum further discloses that the pulling rope guide 51 is adjustable (col.2 lines39-40, “moved to alternate positions to change the placement”). However, Stum does not explicitly disclose in which direction the pulling rope guide 51 is adjustable. It is noted that Stum discloses that the pulling rope guide 51 is mounted on a pivot shaft 52 (col.2 lines37-40). Laughlin, Jr. (‘503) teaches a use of a hinge assembly 64 (col.5 line10) to adjust a rope guide 60 (figs3,6) to change its position both in both lateral and longitudinal directions (fig6; col.5 lines13-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stum to use a hinge connecting the pulling rope guide and the pivot shaft, as taught by Laughlin, Jr., for the purpose of adjusting the pulling rope guide in both lateral and longitudinal directions (col.5 lines13-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723